11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Dowtech Specialty Contractors, Inc.,          * From the 39th District Court
                                                of Haskell County,
                                                Trial Court No. 12278

Vs. No. 11-18-00246-CV                        * September 25, 2020

City of Weinert, Texas,                       * Opinion by Stretcher, J.
                                                (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed. The costs incurred by
reason of this appeal are taxed against Dowtech Specialty Contractors, Inc.